Title: From John Adams to Thomas Digges, 13 May 1780
From: Adams, John,San, Fernando Raymond
To: Digges, Thomas


     
      
       May 13 1780
      
     
     I have to acknowledge, one of 14 Ap. and one 2d. May. The Parcells, have not yet seen nor heard of. You may Stop the London Evg. and the London Packet for the future, but send on the courant if you please. Have not yet received, the debate upon Conways motion. I have seen the paper and read the debate. It is the scene of the Goddess in the Dunciad reading Blackmore to her Children. The Commons are yawning, while the Ministry and Clinton, are cementing the Union of America, by the blood of every Province, and binding all to their Allies, By compelling them to shed theirs. All is well that ends well. These wise folk are giving F. and S. a Consideration in Europe too, that they had not, and are throwing away their own as nothing worth. Sweden and Denmark, are in the Same System with Russia and Holland. Indeed if the Ministry, had only common Information, they would have known that this Combination of the maritime powers, has been forming these 18 Months, and was nearly as well agreed a year ago as it is now. But when a Nation is once, fundamentally wrong, thus it is. Internal Policy, external defence, foreign negotiations, all go away to gether. The bad Consequences of a Principle essentially Wrong, are infinite. The Minority, mean only to try if they can make peace with America Separately, in order to revenge themselves, as they think they can upon F. and S., but this is as wrong and as absurd, and impracticable as the plans of the ministry. All Schemes for reconciliation with America short of Independance, and all plans for Peace with America, allowing her Independance, Seperate from her allies, are visionary, and delusive, disingenuous, corrupt and wicked. America has taken her equal Station, and she will behave with as much honour, as any of the nations of the Earth. To Say that the Americans are upon the Poise, are ballancing, and will return to their Allegiance to the King of England, is as wild as bedlam. If Witnesses cannot be believed, why dont they believe the nature of things. Ask the Newspapers, which are so free, that nothing is Spared, Congress, and every body is attacked. Yet never a Single paragraph, even hinting in the most distant manner, a wish to return. Ask the Town meetings. Those assemblies which dared readily enough, to think as they pleased and say what they would, dared attack the King, Lords Commons, Governors, Councils, Representatives, Judges and whole armies, under the old Government, and that attack, every body and every thing that displeases them of this day. Not one Vote, not one Instruction to a Representative, not one Motion, nor so much as one Single Speach, in favour of returning to the Leeks of Egypt. Ask the grand and petit Juries, who dared to tell the Judges to their faces, they were corrupted, and that they would not serve under them because they had betrayed and overturn’d the Constitution. Not a single Juror, has ever whispered a Wish to return after being washed to their wallowing in the mire. The Refugees you mention never did know the Character of the American people, but they knew it now less than ever. They have been long away. The Americans of this day, have higher notions of themselves than ever. They think, they have gone through the greatest Revolution that ever took Place among Men, that this revolution is as much for the benefit of the generality of Mankind in Europe, as for their own. They think they should act a base and perfidious part towards the World in general, if they were to go back, that they should manifestly counteract the designs of providence, as well as betray themselves, their posterity and mankind. The English manifestly think Mankind and the World made for their Use. Americans dont think so. But why proceed. Time alone can convince.
     
      Adieu
      F. R. S.
     
    